Citation Nr: 1418219	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for damage to cranial nerve number XI with left shoulder trapezius weakness, claimed as left arm, and currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a scar to the left side of the neck and left ear, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1955 to January 1957, and from February 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for damage to cranial nerve XI, with left shoulder and trapezius weakness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neck and left ear scar is 17 centimeters long; however, it is not at least .6 centimeters wide, depressed or elevated on palpation, adherent to underlying tissue, hypo-or hyper-pigmented, with abnormal skin texture exceeding six square inches, or with underlying soft tissue missing in an area exceeding six square inches, or with indurated and inflexible skin in an area exceeding six square inches.

2.  The Veteran's neck and left ear scar is painful.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for scar of the neck and left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2013).

2.  The criteria for a separate 10 percent rating for a painful scar of the neck and left ear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Increased rating claims arise from disagreement with the disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, and a VA examination report regarding the scar of the neck and left ear, and lay statements have been obtained.

Specifically, the Veteran was afforded a February 2012 VA examination for his facial scar, with June 2012 color photographs of his scar.  The examination is adequate because the examiner discussed the Veteran's medical history, described the Veteran's disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran's scar, left side of neck and ear has been rated as 10 percent disabling since July 2000, according to Diagnostic Code 7800.  In November 2011 the Veteran requested an increased rating for his scar.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated as 30 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated as 50 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated as 80 percent disabling.  

Note (2) regarding tissue loss of the auricle or anatomical loss of an eye is not applicable to this case.  Note (3) indicates that unretouched color photographs should be considered.  Note (4) indicates that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and § 4.25 applied to combine the evaluation with the evaluation assigned under this code.  Note (5) indicates that the characteristic of disfigurement may be caused by one scar or by multiple scars; the characteristic needed to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 

Diagnostic Codes 7801 to 7803 are not applicable as they are for scars not of the head, face or neck.  

Under Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

VA treatment records are absent for complaints regarding the Veteran's scar of the neck and ear.  The Veteran was, however, afforded a VA examination for scars in February 2012, with color photographs taken in June 2012 and attached in an addendum.  The examiner indicated that the Veteran's scar was related to a war incident in which the Veteran had his throat slit.  The Veteran reported that his neck pain secondary to the scar was worsening.  The examiner indicated that the scars were not painful or unstable, with frequent loss of covering of skin over the scar.  No scar was both painful and unstable.  The scars were not due to burns.  The scar was located to the left posterior ear through the middle of the neck.  The length and width (at the widest part) of the scar was 17 by 0.3 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The Board surmises there was no abnormal pigmentation or texture of the head, face, or neck based on the blank list of related abnormalities.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The related limited function involved the left shoulder, and the examiner referenced the cranial nerve examination.  There were no other pertinent physical findings, complications, conditions, signs and or symptoms associated with the scar.  The Veteran reported that he worked in construction until three to four years earlier, and that he developed pain after long drives transporting materials.  The scar did not affect the Veteran's ability to work. 

A review of the evidence indicates that a rating greater than 10 percent according to Diagnostic Code 7800 is not warranted.  Although there was one characteristic of disfigurement in that the scar was greater than 13 centimeters in length, there were no other characteristics of disfigurement.  Although the Board has considered other rating criteria, to include Diagnostic Code 7801 to 7803 they are not applicable and do not allow for any higher rating.  In consideration of Diagnostic Code 7805, the Board notes that the Veteran's damage to his cranial nerve is separately evaluated according to Diagnostic Code 5301.  A color photograph accompanying the examination report is consistent with the examination.  As such, there is not support for an increased evaluation of the scar of the neck and left ear according to Diagnostic Code 7800.  

The Board finds the Veteran's report of neck pain secondary to his scar is competent and credible, such that although the examiner indicated there was no related scar pain, there is an equipoise of the evidence.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for a painful scar according to Diagnostic Code 7804.  

The preponderance of the evidence is against the claim for an increased rating for scar of the neck and left ear, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.118, Diagnostic Code 7800.  There is, however, an equipoise of the evidence regarding the painful scar, such that reasonable doubt is resolved in the Veteran's favor, and a separate 10 percent rating is granted according to Diagnostic Code 7804.  

The Board has also considered whether staged ratings are appropriate, however, at no period in question has the Veteran's scar of the neck and left ear warranted a higher rating.  

Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's scar of the left side of the neck and left ear, to include its length and related pain.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his scar of the neck and left ear renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating for scar to the left side of the neck and left ear is denied.  

Entitlement to a separate 10 percent rating for painful scar to the left side of the neck and left ear is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran's damage to cranial nerve number XI, with left shoulder trapezius weakness is rated according to Diagnostic Code 5301.  The criteria for Muscle Group I references upward rotation of the scapula and elevation of the arm above the shoulder, 38 C.F.R. § 4.73, Diagnostic Code 5301.  The rating criteria of Diagnostic Code 5301 differ depending on whether the dominant (major) or nondominant (minor) extremity is being evaluated.  The VA will consider whether a higher evaluation could be granted based on limitation of motion and/or impairment of the shoulder or arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2013).  In addition, the VA will consider whether there is incomplete moderate, incomplete severe, or severe paralysis of the eleventh cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8211.

The February 2012 examination is inadequate as the examiner did not address whether there was limitation of range of motion as a result of the damage to cranial nerve XI, affecting the left shoulder and trapezius and did not state whether the left arm was the dominant arm.  As such, remand for a VA examination is necessary.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected damage to cranial nerve XI, with left shoulder trapezius weakness, claimed as left arm.  The claims folder and access to Virtual VA and VBMS are to be made available to the examiner, and the examiner is asked to indicate that he or she has reviewed the record.

The examiner should conduct all necessary testing, to include range of motion testing.  The examiner should comment as to whether the Veteran's service-connected damage to the cranial nerve results in incomplete, moderate paralysis; incomplete, severe paralysis; or, complete paralysis.  In addition, the examiner should indicate whether there is moderate, moderately severe, or severe muscle injury.  The examiner should indicate whether or not the left arm is dominant.  The examiner should provide a rationale for all reasoning provided.  

2.  Then readjudicate the issue on appeal in light of the additional evidence.  Consideration should be given as to whether separate rating(s) for the cranial nerve, as opposed to the muscle injury, and limitation of left shoulder and arm motion are warranted.  If this claim is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case, and time to respond before it is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


